Citation Nr: 9934135	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-08 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable evaluation for impingement 
syndrome of the right shoulder.

2.  Entitlement to a compensable evaluation for trochanteric 
bursitis of the right hip.

3.  Entitlement to a rating in excess of 10 percent for low 
back syndrome. 

4.  Entitlement to a rating in excess of 30 percent for an 
adjustment disorder with a depressed mood.

5.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1992.

In September 1993, the RO granted service connection for 
trochanteric bursitis of the right hip, rated at zero 
percent; right shoulder impingement syndrome rated at zero 
percent; low back syndrome rated at 10 percent; and 
adjustment disorder with depressed mood, rated at 30 percent.  
Service connection for bilateral patella femoral syndrome, 
status post partial meniscectomy of the left, pneumonia, 
chronic pelvic pain after miscarriage, and tension headaches 
was denied.  The RO also proposed to sever service connection 
for chronic obstructive pulmonary disease (COPD), rated at 
zero percent.  In August 1993, the veteran stated that she 
disagreed with the decision to deny or underrate the claimed 
service connected disabilities.  Pursuant to 38 C.F.R. 
§§ 19.26 and 20.201, in a letter dated September 29, 1993, 
the RO asked the veteran to specify which disabilities she 
disagreed with in the decision.  The veteran did not respond 
within the applicable time period.  As such, the September 
1993 rating decision is final.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(a) (1999).

This appeal arises from a November 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to increased evaluations associated 
with the veteran's trochanteric bursitis of the right hip, 
right shoulder impingement syndrome, low back syndrome, and 
adjustment disorder with depressed mood.  Entitlement to 
individual unemployability was also denied.   

The issues of entitlement to increased evaluations for the 
residuals of trochanteric bursitis of the right hip, low back 
syndrome, an adjustment disorder with depressive features, 
and entitlement to a total rating based on individual 
unemployability are addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's claim for an increased evaluation for impingement 
syndrome of the right shoulder has been obtained.

2.  The veteran's impingement syndrome of the right shoulder 
is productive of full range of motion without crepitation, 
soft tissue swelling, atrophy, or other abnormalities.  The 
disability is productive of slight impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
impingement syndrome of the right shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist her in the development of facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
the necessary evidence has been received for an equitable 
disposition of the appeal and adequately developed.  Id. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, although not controlling, the 
primary concern in a claim for an increased evaluation for a 
service-connected disability is the present level of 
disability.  See generally Powell v. West, 13 Vet. App. 31 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994). 

When rating the musculoskeletal system, the elements to be 
considered primarily include the history of the injury and 
reduction in the joint's normal excursion of movement on 
different planes.  38 C.F.R. §§ 4.40,  4.41, 4.45 (1999). 
Factors such as less movement than normal, more movement than 
normal, weakened movement, incoordination, and pain on 
movement, swelling, or instability, must be considered.  
38 C.F.R. §§ 4.40, 4.45 (1999).  Painful motion is also a 
factor of disability.  38 C.F.R. § 4.40.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, associated 
with the veteran's disability is also for consideration.  
38 C.F.R. §§ 4.10, 4.40, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Diagnostic Codes involving the shoulder of the major 
extremity require, at a minimum, associated malunion of the 
clavicle or scapula, which warrants a 10 percent evaluation, 
or associated malunion of the humerus causing moderate 
deformity, or limitation of motion of the arm at the shoulder 
level, each of which warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203.

Diagnostic Code 5202 allows a 20 percent evaluation for 
malunion of the major humerus with moderate deformity and 
recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of only at the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).  A 30 
percent evaluation is warranted for malunion of the major 
humerus with marked deformity and recurrent dislocations of 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  A 50 percent evaluation requires 
fibrous union of the humerus and a 60 percent evaluation 
assigned for nonunion of the humerus (false flail joint).  
Id.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3 (1999).

In relevant part, review of the record shows that in 
September 1993, the RO granted service connection for 
impingement syndrome of the right shoulder, rated at zero 
percent, effective June 2, 1992.  At that time the veteran's 
available service medical records and January 1993 VA 
examination report were considered.  

VA examination in January 1993 revealed normal range of 
motion of all joints parameters of motion except for right 
shoulder, which was painful.  Findings showed that the 
veteran had 130 degrees of flexion, 90 of abduction, and 90 
degrees of internal and external rotation.  Also, complaints 
of significant pain on motion was noted with marked 
tenderness to palpation of a generalized nature over the 
right shoulder.  The impression was history of recurrent 
dislocations of right shoulder.

VA examination in September 1995 shows that the examiner 
stated that it was very difficult to examine the veteran.  
The examiner noted that the veteran complained of intense 
pain and the lack of range of motion.  She was very reactive 
to any examination.  Nevertheless, findings showed forward 
elevation to 90 degrees and abduction to 90 degrees.  The 
veteran complained bitterly of pain on external and internal 
rotation or any outward pressure.  Her strength was equal, 
however, with grip of the right as is good on the left.  No 
neurologic damage was demonstrated and deep tendon reflexes 
were equal, bilaterally.  Further x-rays of the right 
shoulder were negative.  The impression was right shoulder 
reactive bursitis possible.  After evaluation, the examiner 
stated that he could not make any other definitive diagnosis 
due to the exaggerated responses.  

At a hearing held in April 1996 before the RO, the veteran 
stated that she was ambidextrous, but her disabilities 
prevented her from vacuuming and scrubbing.  She stated that 
she received treatment for paralysis of the right hand.  She 
also testified that her disabilities interfered with 
participating in hobbies.  She could no longer go horseback 
riding, had difficulty when hunting and playing with her 
children, and could not go hiking.  

VA and non-VA medical reports document continued treatment 
for complaints of pain received from 1993 to 1996.  
Examination of the right shoulder in November 1995 showed 
subjective sensory loss of the mid-forearm region.  Pain on 
passive abduction of the shoulder with complaints of numbness 
increasing in the arm was also noted.  Radial pulse did not 
alter this maneuver.  Deep tendon reflexes were normal but 
there was decreased forced exerted on the right hand strength 
testing.  Nerve conduction tests were normal and there was no 
evidence on Electromyograph (EMG)/nerve conduction velocity 
(NCV) of ulnar neuropathy of the lower trunk-medial cord 
plexopathy, or cervical radiculopathy to account for the 
clinical complaints.  The pain of the shoulder and limited 
passive adduction suggested intrinsic shoulder disease.

On orthopedic examination in August 1997, it was noted that 
the veteran was ambidextrous.  During the interview, the 
veteran stated that she had discomfort of the right shoulder 
and on excessive use pain radiated to the hand and 
occasionally caused ulnar nerve area numbness of the forearm 
and hand.  The veteran denied changes of the head and neck 
although range of motion of the arm tended to increase 
discomfort as did heavy lifting.  The veteran denied any 
popping, snapping, etc.  Examination revealed no significant 
abnormalities.  The examiner noted that on range of motion of 
the shoulder there was significant guarding in all directions 
out of proportion to what would ordinarily be expected even 
for significant pathology.  When observed doing other types 
of maneuvers, however, there did not seem to be activity 
restriction of the shoulder.  The examiner stated that it was 
difficult to determine whether there was a positive drop sign 
or a positive impingement sign due poor patient cooperation.  
Deep tendon reflexes of the upper extremities, however, were 
intact and symmetrical, and motor and sensory function were 
intact.  Maximum circumference of the right forearm was 29.5-
centimeters and 29-centimeters of the left forearm.  The 
impression was capsulitis of the right shoulder.

In the discussion section, the examiner noted that with 
respect to the veteran's concerns regarding whether any 
pathology was present, a magnetic resonance imaging (MRI) of 
the shoulder could determine that.  Nevertheless, it was very 
difficult to assess the degree of disability, if any, that 
the veteran had in that ordinary testing procedures on 
examination were not very definitive.  

Thereafter, an October 1997 MRI report showed essentially 
unremarkable findings.  

In a January 1998 follow-up report, the examiner noted that 
the veteran's symptoms attributable to her shoulder 
disability essentially remained the same.  But, on 
examination, the veteran had significant improvement in range 
of motion of her shoulder as compared to her previous 
evaluation.  She still had guarding.  Range of motion was 
complete with respect to flexion, extension, and internal and 
external rotation.  There was no crepitation to range of 
motion, and there was negative impingement sign and drop 
sign.  No soft tissue swelling, atrophy, or other 
abnormalities were noted on inspection and palpation either.  
In the discussion section, the examiner stated that based on 
the veteran's current examination as well as MRI report, it 
does not appear that she had any significant pathology of the 
right shoulder that would warrant surgical intervention, 
activity restriction, or any other treatment other than 
stretching and strengthening on her own.  The veteran was not 
a surgical candidate and there did not appear to be any need 
for restricting, moderating, or guarding any activities of 
daily living relative to the shoulder.  

After carefully reviewing and weighing the evidence presented 
in this case, the Board finds that the medical evidence shows 
that the veteran's disability picture does not more nearly 
approximate the criteria required for a compensable 
evaluation.  Thus, the preponderance of the evidence is 
against the claim.  At the outset, it is noted that the 
veteran is ambidextrous but even when considering the 
criteria most favorable to the veteran, entitlement to a 
compensable rating still is not warranted.  

As shown above, the criteria for application of an increased 
rating under Diagnostic Code 5202 have not been met.  There 
has been no finding or diagnosis of an impairment of the 
clavicle or scapula, or humerus by any competent medical 
evidence, 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 5203, 
and clearly, there is no ankylosis of the joint, and thus 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999) is not 
applicable.  Diagnostic Code 5201 would permit the assignment 
of a 20 percent rating if there is a finding that the 
limitation of motion in the right arm is at shoulder level.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, here, 
recent evaluation showed that the veteran has complete motion 
with respect to flexion, extension, and internal and external 
rotation and even on prior examinations, the limitation of 
motion of the right arm was not limited to shoulder level.  
38 C.F.R. § Plate I (1999).  Thus, a compensable evaluation 
in this regard is not warranted.  38 C.F.R. §§ 4.7, 4.31, 
4.71a, Diagnostic Code 5201.

Additionally, because the impingement of the right shoulder 
disability involves a joint rated on limitation of motion, 
consideration has been given to the applicability of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and whether the rating 
assigned addressed functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Nonetheless, the medical evidence in 
this case does not show that entitlement to an increased 
evaluation in this regard is warranted.  As previously noted, 
on recent reevaluation, clinical findings show that the 
veteran has full range of motion on flexion, extension, and 
internal and external rotation.  No evidence of crepitus, 
impingement sign, drop sign, soft tissue swelling, atrophy or 
other abnormalities is present.  Additionally, deep tendon 
reflexes of the upper extremities are intact and symmetrical 
and motor and sensory are intact.  In light of the foregoing, 
entitlement to a compensable evaluation in this regard is not 
warranted.  DeLuca, supra.

The Board also notes that the provisions of 38 C.F.R. § 3.321 
(1999) have been considered.  However, no consideration in 
this regard is warranted.  The medical evidence is completely 
devoid of any evidence indicating an exceptional disability 
picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The veteran's right shoulder impingement is not productive of 
frequent hospitalization or marked interference with 
employment that is exceptional so as to preclude the use of 
the regular rating criteria.  Further, as discussed above, 
the veteran's disability picture comports with the currently 
assigned noncompensable schedular rating.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to a compensable evaluation for impingement 
syndrome of the right shoulder is denied.

REMAND

The veteran also seeks increased ratings associated with her 
adjustment disorder, low back syndrome, and right hip 
disorder.  Entitlement to a total rating based on individual 
unemployability is also being sought.  Review of the record 
indicates that the veteran has submitted a well grounded 
claim.  The VA, therefore, has a duty to assist her in the 
development of facts pertinent to her claim.  
38 U.S.C.A. § 5107(a). 

In April 1997 a VA examination of the veteran's adjustment 
disorder with a depressed mood was conducted.  At that time, 
a depressive disorder and passive aggressive personality were 
noted and the veteran's GAF score, as a result of the 
personality disorder, ranged between 40 and 50, indicating 
moderate difficulties interacting with others, maintaining 
jobs, having success at school and in other areas and some 
difficulty as a result of depression.  Thereafter, the record 
shows that the veteran was hospitalized in October 1997 for 
increased symptoms associated with her mental disability.  In 
light of the veteran's additional treatment received and 
complaints of experiencing increased symptoms associated with 
her service-connected adjustment disorder with a depressed 
mood, the Board is of the opinion that additional development 
is warranted.  

Regarding the veteran's low back disability, the Board 
acknowledges that examinations for compensation purposes were 
conducted in August 1997 and January 1998.  However, although 
on the August 1997 examination report, the examiner wrote 
that there was a trunk shift and range of motion of the low 
back was significantly restricted due to the veteran's 
subjective inability to move either in flexion, extension, or 
side to side bending, the examiner did not record the 
veteran's range of motion in degrees.  Additionally, range of 
motion findings recorded in degrees were not recorded on 
follow-up examination in January 1998, as it was only noted 
that the veteran's range of motion revealed a significant 
amount of guarding to flexion whereas extension, side to side 
bending and rotation of the trunk at the waist did not elicit 
any significant abnormalities.  In addition to the foregoing, 
the veteran's complaints of pain on movement in light of 
DeLuca were not addressed.  As such additional development in 
this regard is warranted.

With respect to the right hip, the record also shows that on 
examination in August 1997, the examiner only commented that 
he did not think that the veteran had much restriction 
relative to the trochanteric discomfort.  However, no 
pertinent clinical findings were recorded, e.g., range of 
motion findings associated with the thigh and the veteran's 
complaints in light of DeLuca.  In light of the foregoing, 
additional development in this regard is also warranted.

Where the record does not adequately reveal the current state 
of the claimant's disability and the claim is well grounded, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  
Additionally, where the record before the Board is 
inadequate, a remand to the RO is required.  Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Because the veteran's claim of entitlement to a total rating 
based on individual unemployability is inextricably 
intertwined with the foregoing issues being remanded for 
additional development, that matter must be deferred pending 
completion of the above-requested development.  See Babchak 
v. Principi, 3 Vet. App. 466, 467 (1992); Begin v. Derwinski, 
3 Vet. App. 257, 258 (1992).

In light of the above and to ensure full compliance with due 
process requirement, the veteran's claim for increased 
evaluations are remanded to the RO for the following 
development:

1.  The veteran should be afforded the 
opportunity to submit evidence, which 
would support her claim of entitlement to 
increased evaluations.  

2.  The RO also should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to her 
claims since January 1998.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran.  Regardless of 
the response from the veteran, the RO 
should obtain any current, outstanding VA 
treatment records.

3.  Regarding the low back and right hip 
disabilities, the RO should schedule the 
appropriate examination(s), e.g., 
orthopedic and/or neurological, to 
determine the severity of those 
disabilities.  All indicated studies 
should be conducted.  The examination 
reports should include a full description 
of the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  All findings should be 
recorded in detail, including range of 
motion results recorded in degrees, as 
well as normal ranges of motion for each 
joint.  In a comprehensive report and 
after review of the veteran's history, 
complaints, and pertinent data from the 
claims folder.  The examiner should 
specifically comment on the presence or 
absence of pain, discomfort, and 
numbness.  The examiner should also 
describe any functional loss or 
impairment the veteran may experience as 
a result of pain, numbness, weakness, 
fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
examiner should also comment on what 
degree, if any, the veteran's low back 
and right hip disabilities interfere with 
employment.  Any opinion expressed must 
be accompanied by a complete rationale.

4.  The veteran should be scheduled for a 
VA psychiatric examination to identify 
and determine the nature and extent of 
severity of her adjustment disorder with 
depressive features.  The entire claims 
file and a separate copy of this remand, 
in addition to the new criteria for 
rating mental disorders must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by the disability.  If there are other 
psychiatric disorders found, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  Any necessary 
special studies, including psychological 
testing, should be accomplished.  
Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment.  
The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. 
App. 268 (1998) (Holding that the 
appellant has the right to VA compliance 
with the terms and conditions set forth 
in remand orders from the Board). 

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
increased evaluations for the veteran's 
low back, right hip, and adjustment 
disorder with depressive moods 
disabilities, as well as entitlement to a 
total rating based on individual 
unemployability.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

